Citation Nr: 1021427	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-14 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during a hospitalization at the 
Maine Medical Center from July 8, 2005 to July 20, 2005.  





ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel





INTRODUCTION

The Veteran had active military service from June 1971 to 
December 1975.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from September 2005 and November 2005 decisions by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Togus, Maine.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
May 2006 substantive appeal (VA Form 9).  However, he failed 
to report for the hearing scheduled in May 2007.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

The Board remanded this case in July 2009 for further 
development.  After completion of this development, the case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  On June 11, 2005, the Veteran was admitted to Maine 
Medical Center for a medical emergency due to a stab wound to 
the neck.  He was not discharged until July 20, 2005, when he 
finally transferred by air ambulance to the VAMC in Tampa, 
Florida for further treatment and rehabilitation.  

2.  Notification of the Veteran's June 11, 2005 
hospitalization was not received by the VAMC until June 15, 
2005 - beyond 72 hours.  As such, there was no prior 
authorization.    

3.  At the time of hospitalization, Veteran had been in 
receipt of a permanent and total 100 percent rating for 
service-connected schizophrenia.

4.  VA facilities were not feasibly available considering the 
"critical" nature of the Veteran's medical emergency when 
he was hospitalized.  Moreover, his care was rendered in a 
"medical emergency" of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Finally, although the Veteran's condition 
had stabilized by July 8, 2005, the VAMC in Tampa, Florida 
did not agree to a transfer until July 20, 2005, despite the 
documented, reasonable efforts of Maine Medical Center to 
transfer the Veteran at an earlier date.    


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of 
unauthorized medical expenses incurred during a 
hospitalization at the Maine Medical Center from July 8, 2005 
to July 20, 2005.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file (Medical Administration Service 
(MAS) folder) does not reveal adequate compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, since the Board is granting the 
claim, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102; 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  





Background Facts

The Veteran was hospitalized from June 11, 2005 to July 20, 
2005 at a private facility, the Maine Medical Center, after 
being stabbed in the head and neck.  See December 2005 
Statement of the Case (SOC); Maine Medical Center June 11, 
2005 private progress note.  From June 11, 2005 until July 8, 
2005, VA conceded his treatment was under emergency 
circumstances.  Thus, VA has already paid for his private 
emergency inpatient treatment from June 11, 2005 to July 8, 
2005.      

However, VA has not authorized payment or reimbursement for 
the private hospitalization expenses for the remaining time 
period from July 8, 2005 to July 20, 2005.  VA concluded that 
by July 8, 2005, the Veteran's condition had stabilized, such 
that further payment for medical expenses from July 8, 2005 
to July 20, 2005 was not authorized by law.  See 38 C.F.R. § 
17.121 (2009).  Although he apparently stabilized by July 8, 
2005, the Veteran continued to remain at the private Maine 
Medical Center from July 8, 2005 to July 20, 2005.  It is 
unclear from the record why he was not transferred to a VAMC 
after he stabilized on July 8, 2005.  The Veteran mentions 
that it was because no space was available at a VAMC.  In any 
event, on July 20, 2005, the Veteran was finally transferred 
by air ambulance to the VAMC in Tampa, Florida for further 
treatment and rehabilitation.  

The crux of the present case centers on the Veteran's 
assertion he is entitled to payment or reimbursement for the 
remaining unauthorized medical expenses he incurred for his 
private emergency treatment from July 8, 2005 to July 20, 
2005 at the Maine Medical Center.  First, he contends that VA 
was notified within 72 hours of his original June 11, 2005 
admission to a private hospital by a hospital social worker 
and by his sister.  As such, he believes there was prior 
authorization for all his treatment, and all costs were 
authorized.  See 38 C.F.R. § 17.54 (2009).  Second, even if 
the VA determines the claim should be handled on the basis of 
unauthorized treatment, the Veteran asserts that when he 
became stable on July 8, 2005, an arrangement had been made 
with the VAMC in Togus, Maine for him to be transferred to 
the VAMC in Tampa, Florida for specialized rehabilitative 
care.  The Veteran explains that from July 8, 2005 to July 
20, 2005, he had to remain at the private facility because he 
was told no room was available at the VAMC in Tampa, Florida.  
In essence, he asserts it is unfair he should be penalized by 
VA due to a lack of an available VA facility for treatment 
from July 8, 2005 to July 20, 2005.  See December 2005 Notice 
of Disagreement (NOD).  

Governing Laws and Regulations

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may authorize or contract with 
non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 
2002); 38 C.F.R. § 17.52(a) (2009).  However, hospital care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, 
under specified circumstances, including for treatment of: 1) 
service-connected disability; 2) disability for which a 
Veteran was discharged or released from the active military, 
naval, or air service; 3) disability of a Veteran who has a 
total disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a Veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1) (West 2002); 38 C.F.R. § 17.52(a)(1) (2009).  

In adjudicating a claim for payment or reimbursement of 
medical expenses, the Board must make an initial factual 
determination as to whether VA gave prior authorization for 
non-VA medical care received at a private facility.  38 
U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2009).  
This is a factual, not a medical, determination.  Similes v. 
Brown, 6 Vet. App. 555, 557 (1994).  According to 38 C.F.R. § 
17.54 (2009), in the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
Veteran or by others on his/her behalf is dispatched to VA 
for Veterans in the 48 contiguous States and Puerto Rico, 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays.

However, when the Veteran receives treatment at a non-VA 
facility without prior authorization, there are two statutes 
that allow for him to be paid or reimbursed for the medical 
expenses incurred for that treatment - specifically, 
38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2009).  
Application of either statute is generally dependent on 
whether he has an adjudicated service-connected disability.  

But effective October 10, 2008, the provisions of 38 U.S.C.A. 
§ 1725 and § 1728 were amended.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veteran's mental health care and also addresses 
other health care related matters.  In the present case, the 
Board will consider and apply the amended versions of 38 
U.S.C.A. § 1725 and § 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of "emergency 
treatment."  

Initially, the Board notes that under 38 U.S.C.A. § 1725, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, payment or reimbursement of non-VA emergency medical 
services for nonservice-connected disorders for Veteran's 
without insurance is available if certain conditions are met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).  However, in the present case, section 1725 for 
nonservice-connected disorders does not apply since the 
Veteran is potentially eligible for reimbursement under 
section 1728 by way of having a total psychiatric disability 
permanent in nature resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. 
§§ 17.1000, 17.1002(i).  As such, only 38 U.S.C. § 1728 for 
Veterans with service-connected disability is for 
consideration here.  

Under the previous version of 38 U.S.C.A. § 1728, payment or 
reimbursement of the expenses of care not previously 
authorized, in a private or public hospital not operated by 
VA, may be paid when the Veteran received care for: (a) an 
adjudicated service-connected disability; (b) non-service-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (c) 
any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in 
the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).  38 U.S.C.A. § 1728(a)(2) (West 2002); 38 C.F.R. § 
17.120(a) (2009).  Previous VA law and regulation also 
require that (1) the care was rendered in a medical 
emergency, when delay would have been hazardous to life or 
health, and (2) when VA or other government facilities are 
not feasibly available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  38 
U.S.C.A. § 1728(a)(1) (West 2002) and (3); 38 C.F.R.   
17.120(b) and (c) (2009).  All three elements must be 
satisfied for a claimant to qualify for payment or 
reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 544 (1997).

Under the previous law, with regard to stabilization, claims 
for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  For the 
purpose of payment or reimbursement of the expense of 
emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a Veteran who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability.  Id.  From that point on, no additional care in a 
non-VA facility will be approved for payment by VA.  Id.  
This regulation interpreting the previous statute is less 
liberal than the provisions of the new statute.  The new 
statute is more favorable to Veterans.  

Under the new version of 38 U.S.C.A. § 1728, the statute 
remains the same as to the initial eligibility requirement 
for treatment of a service-connected disability, etc.  
However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "may" in both statutes was changed 
to the word "shall."  
In addition, and most importantly, the new law expands the 
meaning of "emergency treatment" under section 1725(f)(1) and 
section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or 
services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable;

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to 
a Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal 
facility accepts such transfer if--

(I) at the time the Veteran could have been transferred 
safely to a Department facility or other Federal 
facility, no Department facility or other Federal 
facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical 
care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (Supp. 2009) (emphasis 
added).

Again, under the earlier version 38 U.S.C.A. § 1725, 
treatment is considered emergent only up the point when the 
Veteran could have been transferred safely to a VA facility.  
It does not matter whether the transfer actually occurs at 
that time.  Simply stated, under the old law, payment is not 
available beyond the point of stabilization, even if he 
remains in a VA facility due to no fault of his own.  As 
such, the older law is more restrictive.  In contrast, under 
the new law effective October 10, 2008, VA is authorized to 
make payment beyond the point of stabilization if certain 
criteria are met.  That is, under the new law, the definition 
of "emergency treatment" has been liberalized.  It also now 
has the same meaning under both 38 U.S.C.A. § 1725 and § 
1728.  See 38 U.S.C.A. § 1728(c) (West Supp. 2009).  The 
public policy behind the change in law is that if VA fails to 
promptly transfer the Veteran to a VA facility once he has 
stabilized, it is unjust to make the Veteran liable for 
additional expense at the non-VA facility due to no fault of 
his own.     

Analysis

In the present case, the Veteran has been in receipt of a 100 
percent rating for service-connected schizophrenia since 
December 8, 1983.  Furthermore, in a November 1989 decision, 
the RO determined that this rating was permanent and total.  
Because the Veteran has a permanent and total disability 
rating as a result of his service-connected disabilities, he 
meets the first criterion of either the old or new version of 
38 U.S.C.A. § 1728(a).  That is, he is a Veteran who is 
permanently and totally disabled as a result of a service-
connected disability.  38 U.S.C.A. § 1728(a)(2) (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.120(a) (2009).  Therefore, the 
remaining issues in this case center on whether treatment was 
rendered under "emergency" conditions, the "feasible 
availability" of VA or other Federal facilities, and 
"stabilization."

On a preliminary note, the record does not contain sufficient 
evidence that VA actually authorized the Veteran's private 
hospitalization at the Maine Medical Center beginning on June 
11, 2005.  The Veteran contends that VA was notified within 
72 hours of his original June 11, 2005 admission to a private 
hospital by a hospital social worker and by his sister.  See 
December 2005 NOD; May 2006 Substantive Appeal.  However, a 
review of private hospital records from Maine Medical Center 
dated in June 2005 does not confirm an application to VA, 
whether formal or informal, by telephone, telegraph, or other 
communication, made by the Veteran or by others on his behalf 
dispatched within 72 hours after the hour of admission.  See 
38 C.F.R. § 17.54.  The VAMC stated in the December 2005 SOC 
that they were not notified of the Veteran's June 11, 2005 
admission until June 15, 2005, which is beyond the 72 hour 
limit.  In addition, there are no VA records confirming any 
prior notification of the private hospitalization.  The 
clinical records are not consistent with the Veteran's 
assertions.  That is, there is no confirmation of prior 
authorization for VA purposes.  Therefore, application of 38 
U.S.C.A. § 1703(a) for reimbursement of allegedly 
"authorized" private treatment is unwarranted.  

Regardless, upon review of the evidence, the Board finds that 
the requirements for payment or reimbursement for 
unauthorized emergency medical treatment from July 8, 2005 to 
July 20, 2005 under the amended version of 38 U.S.C.A. § 1728 
are met.  In this regard, the Veteran's hospitalization meats 
the standard for "emergency treatment" under the amended 
version of 38 U.S.C.A. § 1728(c).  Section 1728(c) itself 
contains no explicit definition; rather, it refers to the 
definition of "emergency treatment" under the new version 
of 38 U.S.C.A. 
§ 1725(f)(1).  In other words, as already stated above, 
"emergency treatment" now has the same meaning under both 
amended versions of 38 U.S.C.A. § 1725 and 
§ 1728. 

The first criteria for "emergency treatment" under the new 
version of 38 U.S.C.A. § 1728 pertains to the requirement for 
an actual medical emergency.  In this regard, the evidence 
clearly shows that when the Veteran was hospitalized on June 
11, 2005 due to a stab wound to the neck, his condition was 
described as "critical" for quite some time thereafter by 
Maine Medical Center hospital records.  Therefore, it is 
undisputed that his care was rendered in a "medical 
emergency" of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  Both medical and lay evidence supports the 
conclusion that he was hospitalized on an emergent basis.  
This point does not appear to be in dispute.  

The second requirement under the new version of 38 U.S.C.A. § 
1728 is that at the time of this treatment in question a VA 
facility was not "feasibly available" and an attempt to use 
a VA facility beforehand would not have been reasonable.  The 
term "feasibly available" is not defined in the relevant 
statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  However, under a related regulation, 38 C.F.R. § 
17.53, a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
In the present case, the Veteran was clearly in "critical" 
condition at the time of the stab injury on June 11, 2005.  
His condition was urgent.  The Veteran was obviously brought 
to the nearest private facility since his life was in danger.  
The nature of his injury was severe.  There was no time for 
delay.  In his condition, it would have been unreasonable to 
expect the Veteran to seek VA hospitalization on his own.  
There is no indication a VA facility was "feasibly 
available" at the time of his initial hospitalization and 
thereafter in the MAS.  The VAMC has never contended that any 
VA facility was available.  Although treatment notes of the 
Maine Medical Center dated from June 17, 2005 to July 20, 
2005 reveal they were in contact with the VAMC's in Togus, 
Maine, and Tampa, Florida, there is no indication any of 
these facilities requested the transfer of the Veteran prior 
to July 20, 2005.  In fact, a June 29, 2005 treatment note 
indicates that no bed was available at the VAMC in Togus, 
Maine.  Thus, the Veteran is credible when he contends no 
room was available in these facilities.  Therefore, the 
Veteran's particular situation meets this second requirement 
of a VA facility not being feasibly available for emergency 
treatment.  This point also appears to not be in dispute.  

The third and final requirement under the new version of 
38 U.S.C.A. § 1728(c) pertains to the issue of stabilization.  
Under prior VA law and regulation, payment or reimbursement 
of the costs of non-VA emergency care is only warranted for 
the duration of the medical emergency, and not after his 
condition has stabilized.  See e.g., 38 C.F.R. § 17.121.  
However, as discussed above, the governing statutes, 
38 U.S.C.A. §§ 1725 and 1728 were amended in October 2008.  
These changes authorized VA to make payment beyond the point 
of stabilization if certain criteria are met.  In the present 
case, both the VAMC and the Veteran have conceded that the 
Veteran was stable as of July 8, 2005.  Moreover, the record 
supports this conclusion.  An October 2009 opinion was 
obtained from the Chief of the MAS at the Togus, Maine VAMC.  
After a review of private treatment notes, this physician 
agreed that the Veteran was stable as of July 8, 2005.  In 
addition, private treatment notes from Maine Medical Center 
dated July 5th and July 6th of 2005 document that the Veteran 
is doing well and progressing.  A July 7th treatment note 
also mentions "progress."  Subsequent Maine Medical Center 
treatment records up to the date of his actual transfer on 
July 20, 2005 record his improvement.  His condition was no 
longer critical.  Under the old law, the Veteran's claim 
would have been denied - that is, since he was stable as of 
July 8, 2005, he could have been transferred to a VAMC as of 
that date, precluding VA payment or reimbursement beyond the 
date of stabilization.  It is irrelevant under the old law 
that he had to wait 12 more days until his actual transfer 
occurred on July 20, 2005.      

However, under the new version of 38 U.S.C.A. § 1728, 
emergency treatment continues until such time as the Veteran 
can be transferred safely to a Department facility or other 
Federal facility and such facility is capable of accepting 
such transfer; or until such time as a Department facility or 
other Federal facility accepts such transfer if - (I) at the 
time the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.

In the present case, although the Veteran was stable as of 
July 8, 2005, such that he could have been transferred safely 
to a VA or other Federal facility, there is no indication in 
the record that VA agreed to accept such transfer until July 
20, 2005, when he was officially transferred to the VAMC in 
Tampa, Florida.  Moreover, and most significantly, the non-
Department facility in which such medical care or services 
was furnished (i.e., the Maine Medical Center) made and 
documented reasonable attempts to transfer the Veteran to a 
VA facility after July 8, 2005.  That is, a Maine Medical 
Center treatment note dated as early as June 17, 2005 
mentions that the VAMC in Togus, Maine was updated as to the 
Veteran's status.  A private treatment note dated June 29, 
2005 documents that the VAMC in Togus, Maine indicated no bed 
was available.  It was also noted that the VAMC in Tampa, 
Florida will also be updated as well.  The Togus, Maine VAMC 
was again updated on July 1st and 5th of 2005.  A latter July 
12, 2005 private treatment note states that the VAMC in 
Tampa, Florida was updated, and Maine Medical Center will 
"await their decision."  A July 18, 2005 private treatment 
note reflects that the VAMC in Tampa, Florida was updated, 
and that they were awaiting authorization, presumably to 
transfer the Veteran.  A July 19, 2005 private treatment note 
indicates that the Veteran is awaiting placement at the 
Tampa, VAMC.  Finally, a July 20, 2005 private treatment note 
states that the Veteran was transferred by air ambulance to 
Tampa, Florida on that day.  In conclusion, the evidence of 
record is replete with references to the private provider 
making reasonable attempts to update the VAMC on the 
Veteran's status and prepare for transfer.  As such, under 
the amended version of § 1728, VA is authorized in the 
present case to make payment or reimbursement beyond the 
point of stabilization for the Veteran's hospital care from 
July 8, 2005 to July 20, 2005.  

The Board realizes that in October 2009 the Chief of the MAS 
at the Togus, Maine VAMC opined that the Veteran should only 
be paid up until the point of stabilization to July 8, 2005.  
However, the Board's decisions must be based on evidence in 
the record and "must be justified by a clear statement of 
reasons or bases and not by the equivalent of 'because I say 
so.'"  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Here, a 
denial of this claim per the VAMC would be based merely on 
the equivalent of  "because the Chief of Staff said so" 
without any accounting as to the recent amended law.  In 
fact, it is apparent that in denying the Veteran's claim the 
VAMC has not fully considered the significance of the amended 
versions of 38 U.S.C.A. § 1725 and § 1728.  The duty of the 
Chief of the MAS is to make a medical determination when the 
point of stabilization occurred, and in fact he was requested 
to do so in this case by the Board.  Regardless, it is still 
the Board's duty to make a legal determination as to whether 
the law permits payment or reimbursement of medical expenses 
in the present case.  

Accordingly, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred during a 
hospitalization at the Maine Medical Center from July 8, 2005 
to July 20, 2005 is warranted.  38 U.S.C.A. §§ 1728, 5107 
(West 2002 & Supp. 2009).  In making this determination, the 
Board emphasizes that the factual circumstances present in 
this case are precisely the type of situation the amended 
statute was designed to remedy.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred during a hospitalization at the Maine Medical Center 
from July 8, 2005 to July 20, 2005 is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


